DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments against the prior art rejections with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 9-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 2019/0274904) in view of Stuck (US 457059).
Jorgensen shows and discloses most of the details, including a headrest portion 4 attached to a center plate 3 (or to a first plate, as recited in claim 9) and an extension arm comprising structure 1 attached to the outer and inner plates 2 and 3 (or third and second plates, as recited in claims 9 and 12), but lacks the reverse of the center plate configured to attach to an extension arm and the outer and inner plates 2 and 3 configured to support a headrest portion.
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the connections to the joint formed by the plates, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 
Jorgensen also has a locking mechanism for securing the center plate in a desired position, including a threaded member 7 for clampingly tightening the forces between the plates, but lacks a lever for turning the threaded member 7.
On the other hand, Stuck shows a lever T in Figures 1-2 and 4 for clampingly tightening a threaded member analogous to the threaded member of Jorgensen.  
It would have been obvious to provide a lever fixedly attached to the threaded member 7 or Jorgensen, as taught at by Stuck, because doing so would provide the benefit of locking and unlocking the locking mechanism without the need of retrieving separate tools.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A headrest device comprising:
a center plate (3 of Jorgensen) configured to attach to an extension arm (comprising structure 1 in accordance with the obvious reversal of parts), wherein the center plate has a concave surface and a convex surface (Figure 1 of Jorgensen);
an inner compression plate (8 of Jorgensen) positioned on a first side of the center plate, wherein the inner compression plate has a convex surface configured to engage the concave surface of the center plate (where elements 3 and 8 engage each other, as shown in Figure 1 of Jorgensen);
a padded headrest (as disclosed in paragraphs 0001, 0008, 0017-0019, and 0046, as being supported by headrest portion 4 of Jorgensen) attached to the inner compression plate (in accordance with the obvious reversal of parts);
an outer compression plate (comprising an end of element 2 that has concave and convex inner and outer surfaces, as shown in Figure 1 of Jorgensen) positioned on a second side of the center plate opposite the first side of the center plate (as shown in Figure 1 of Jorgensen), wherein the outer compression plate has a concave surface configured to engage the convex surface of the center plate (as shown in Figure 1 of Jorgensen); and
a lever (T) (in accordance with the statement of obviousness, above)  that is movable between a locked state and an unlocked state, wherein the lever applies a clamping force between the inner compression plate and the outer compression plate when in the locked state (as can be appreciated from Figure 1 structure of Jorgensen), wherein the inner compression plate is free to shift in any direction along [[a]] the concave surface of the center plate while the lever is in the unlocked state (as can be appreciated from Figure 1 structure of Jorgensen), and wherein the inner compression plate is prevented from shifting along the concave surface of the center plate when the lever is in the locked state (as can be appreciated from Figure 1 of Jorgensen).

2. The device of claim 1, wherein shifting the inner compression plate along the concave surface of the center plate changes an angle between a principle axis of the center plate and a principle axis of the inner compression plate (as can be appreciated from the structure and function of Figure 1 of Jorgensen).

3. The device of claim 1, further comprising a clamping bolt passing through the outer compression plate and the inner compression plate, wherein the clamping force is applied to the outer compression plate and the inner compression plate through the clamping bolt (clamping bolt or screw 7 of Jorgensen).

4. The device of claim 1, further comprising one or more mounting members attached to the center plate (mounting member comprising element 1, where its halves can be considered respective mounting members, as shown in Figure 1 of Jorgensen), wherein the mounting members facilitate attaching the center plate to the extension arm (where the extension arms can further comprise the chair elements that are slidably received in openings 15, as described in paragraph 0047, as can be appreciated from that which is shown in Figure 1 of Jorgensen and in accordance with the obvious reversal of parts).

5. The device of claim 4, further comprising one or more fore-arm supports attached to the one or more mounting members, wherein the fore-arm supports facilitate holding a patient’s head (outer ends of element 1 of Jorgensen provide respective fore-arm supports).

7. The device of claim 1, wherein the inner compression plate includes an indentation formed therein to accommodate a patient’s neck (where the inner compression plate is further interpreted as a superset that includes element 4 in Figure 1 of Jorgensen, where element 4 has indentations shown by inflection points on a surface facing a user to accommodate a patient’s neck, and where element 4 is applied to the inner plate in the obvious reversal of parts).

9. A headrest device comprising:
a first plate (3 of Jorgensen) configured to attach to an extension arm (comprising structure 1 in accordance with the obvious reversal of parts), the first plate having a concave surface and a convex surface (Figure 1 of Jorgensen);
a second plate (8 of Jorgensen) having a convex surface configured to engage the concave surface of the first plate (where elements 3 and 8 engage each other, as shown in Figure 1 of Jorgensen); and
a locking mechanism (as can be appreciated from the structure and function of screw 7 in Figure 1 of Jorgensen), wherein the second plate is free to shift in any direction along [[a]] the concave surface of the first plate while the locking mechanism is in an unlocked state (as can be appreciated from Figure 1 structure of Jorgensen), and wherein the second plate is prevented from shifting along the concave surface of the first plate when the locking mechanism is in a locked state (as can be appreciated from Figure 1 of Jorgensen).

10. The device of claim 9, further comprising a padded headrest (G) (as disclosed in paragraphs 0001, 0008, 0017-0019, and 0046, as being supported by headrest portion 4 of Jorgensen) attached to the second plate (in accordance with the obvious reversal of parts).

11. The device of claim 9, wherein shifting the second plate along the concave surface of the first plate changes an angle between a principle axis of the first plate and a principle axis of the second plate (as can be appreciated from the structure and function of Figure 1 of Jorgensen).

12. The device of claim 9, further comprising a third plate (comprising an end of element 2 that has concave and convex inner and outer surfaces, as shown in Figure 1 of Jorgensen), wherein the second plate and the third plate are compression plates positioned on opposing sides of the first plate (as shown in Figure 1 of Jorgensen), and wherein the locking mechanism includes a lever configured to apply a clamping force between the second plate and the third plate while the locking mechanism is in the locked state (as can be appreciated from Figure 1 structure of Jorgensen).

13. The device of claim 12, further comprising a clamping bolt passing through the second plate and the third plate, wherein the clamping force is applied to the second plate and the third plate through the clamping bolt (clamping bolt or screw 7 of Jorgensen).

14. The device of claim 9, further comprising one or more mounting members attached to the first plate (mounting member comprising element 1, where its halves can be considered respective mounting members, as shown in Figure 1 of Jorgensen), wherein the mounting members facilitate attaching the first plate to the extension arm (where the extension arms can further comprise the chair elements that are slidably received in openings 15, as described in paragraph 0047, as can be appreciated from that which is shown in Figure 1 of Jorgensen and in accordance with the obvious reversal of parts).

15. The device of claim 14, further comprising one or more fore-arm supports attached to the one or more mounting members, wherein the fore-arm supports facilitate holding a patient’s head (outer ends of element 1 of Jorgensen provide respective fore-arm supports).

Claim(s) 6, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 2019/0274904) and Stuck (US 457059)  as applied to claim 1 and 9 above, and further in view of Lang (US 2004/0227049).
Jorgensen shows and discloses the details of claim 1 and including center, inner, and outer plates, but lacks the inner plate having a spherical cap radius greater than a spherical cap radius of the center plate.  
On the other hand, Lang shows in Figure 3 a similar structure in which element 8 is analogous to the inner plate, elements 4 and 18 of Lang compositely are analogous to the center plate, and element 48 of Lang is analogous to the outer plate.  As shown, the spherical cap radius of the inner plate 8 of Lang is greater than the spherical cap radius of the center plate of Lang.  
Also, remembering the obvious reversal of parts, it is noted that the center plate 3 of Jorgensen is attached to the chair structure and the inner plate 8 of Jorgensen is attached to the body-supporting portion 4 of Jorgensen.  Thus, it would be obvious to make the spherical cap radius of the inner plate 8 of Jorgensen greater than the spherical gap radius of the center plate, as taught by Lang.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

6. The device of claim 1, wherein a spherical cap radius of the inner compression plate is greater than a spherical cap radius of the center plate (in accordance with the statement of obviousness above).

16. The device of claim 9, wherein a spherical cap radius of the second plate is greater than a spherical cap radius of the first plate (in accordance with the statement of obviousness above), and wherein the second plate includes an indentation formed therein to accommodate a patient’s neck (where the second plate is further interpreted as a superset that includes element 4 in Figure 1 of Jorgensen, where element 4 has indentations shown by inflection points on a surface facing a user to accommodate a patient’s neck, and where element 4 is applied to the inner plate in the obvious reversal of parts).

Regarding claims 8 and 17, Jorgensen shows openings in the inner, outer and center plates 8, 2, and 3, which openings accommodates the threaded clamping member 7 and allow sliding movement of the center plate 3 relative to the inner and outer plates 8 and 2, but lacks providing the opening in the center plate as elongated to enable movement of the padded headrest to a greater angle in at least one direction than another.  
On the other hand, the elements 4 and 18 of Lang that are analogous to the center plate have an elongated opening formed by slots 36, 38 for allowing greater tilting movement of the inner and outer plates relative to the center plate elements 4 and 18 in a lengthwise direction of the slots 36, 38 of Lang.  
It would have been obvious to make the opening in center plate 3 of Jorgensen elongated, as taught by Lang because doing so would provide the benefit of allowing greater tilting movement of the inner and outer plates 8 and 2 relative to the center plate 3 in the direction of the length of the elongated opening.

8. The device of claim 1, wherein the opening in the center plate is elongated to enable the padded headrest to tilt at a greater angle in at least one direction than in other directions (in accordance with the statement of obviousness, above).

17. The device of claim 9, wherein the opening in the first plate is elongated to enable the padded headrest to tilt at a greater angle in at least one direction than in other directions (in accordance with the statement of obviousness, above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636